          Case: 1:21-cr-00104 Document #: 1 Filed: 02/11/21 Page 1 of 2 PageID #:1


    FIL ED                 LK
      1/2021
      2/1
             . BRUTO    N      UNITED STATES DISTRICT COURT
   THOMA.SDG
           IS T R IC T COURT
                               NORTHERN DISTRICT OF ILLINOIS
CLERK, U.S
                                     EASTERN DIVISION

    UNITED STATES OF AMERICA

            v.
                                                        Case No.
                                                                   1:21-CR-00104
                                                        Violation: Title 18, United States Code,
    MANDRELL HORTON                                     Section 922(d$)

                                                                    JUDGE ROWLAND
                                                               MAGISTRATE JUDGE FUENTES
            The SPECIAL JANUARY 2020 GRAND JURY charges:

            On or about January    1-L,   202I, at Chicago, in the Northern District of Illinois,

    Eastern Division,

                                     MANDRELL HORTON,

    defendant herein, knowing that he had previously been convicted                  of a   crime

    punishable by a term of imprisonment exceeding one year, did knowingly possess, in

    and affecting interstate commerce, a firearm, namely, a loaded Masterpiece Arms,

    MPA Defender, 9mm semi-automatic pistol, bearing serial number FX09303, which

    firearm had traveled in interstate commerce prior to defendant's possession of the

    firearm;

            In violation of Title 18, United States Code, Section 922(dO).
     Case: 1:21-cr-00104 Document #: 1 Filed: 02/11/21 Page 2 of 2 PageID #:2




                           FORFEITURE ALLEGATION

      The SPECIAL JANUARY 2020 GRAND JURY alleges:

      1.      Upon conviction of an offense in violation of Title 18, United States Code,

Section 922(9), as set forth in this Indictment, defendant shall forfeit to the United

States of America any firearms and ammunition involved in and used in the offense,

as provided   in Title 18, United States Code, Section 924(d)(1) and Title 28, United

States Code, Section 246I(c).

      2.      The property to be forfeited includes, but is not limited to, a Masterpiece

Arms, MPA Defender, 9mm semi-automatic pistol, bearing serial number FX09303,

and associated ammunition.


                                         A TRUE BILL:



                                         FOREPERSON




Signed by Timothy J. Storino on behalf of the
UNITED STATES ATTORNEY




                                            2
